In the absence of a bill of exceptions, the ruling of the court, denying defendant in the court below a new trial, is not presented for the consideration of this court. From a conviction for the offense of grand larceny the defendant appealed. He was sentenced to serve an indeterminate term of imprisonment in the penitentiary of not less than four years or more than ten years. This appeal is upon the record proper, and, as no error appears thereon, the judgment of conviction in the circuit court must be affirmed. Affirmed.